ACCEPTED
                                                                                                                                                           01-14-00990-CV
                                                                                                                                                FIRST COURT OF APPEALS
                                                                                                                                                        HOUSTON, TEXAS
                                                                                                                                                     5/26/2015 11:32:52 AM
                                                                                                                                                     CHRISTOPHER PRINE
                                                                                                                                                                    CLERK




                                                                                                                         FILED IN
                                                                                                                  1st COURT OF APPEALS
                                                                                                                      HOUSTON, TEXAS
                                                                                                                  5/26/2015 11:32:52 AM
                                                             May 26, 2015                                         CHRISTOPHER A. PRINE
                                                                                                                           Clerk
Christopher A. Prine
Clerk of the Court, 1st Court of Appeals
301 Fannin Street
Houston, Texas 77002-2066

       Re:        Cause No. 01-14-00990-CV; Manfred Fink v. Joanna D. Anderson, et al.; In the
                  1st District Court of Appeals, Houston, Texas Trial Court Cause No. 2014-22740;
                  Supplemental Clerk’s Record

Dear Mr. Prine:

         Please forward a copy of the supplemental clerk’s record in the above-referenced case to
this office in care of the undersigned.

     Thank you for your usual courtesies with regard this matter. If you have any questions or
comments, please do not hesitate to call me.

                                                                   Respectfully submitted,


                                                                   /s/ H. Melissa Mather
                                                                   H. Melissa Mather
                                                                   State Bar No. 240102216
                                                                   Assistant Attorney General
                                                                   Financial Litigation, Tax, and Charitable Trusts
                                                                   Division
                                                                   P.O. Box 12548, Mail Code 017-11
                                                                   Austin, Texas 78711-2548
                                                                   Telephone: (512) 475-2540
                                                                   Facsimile: (512) 478-4013
                                                                   melissa.mather@texasattorneygeneral.gov




        P os t Offic e B ox 12548 , Au stin , Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www. t exa sa tt or n eygen era l. gov